869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eanos HUNT, Plaintiff-Appellant,v.Donald BROCK;  Delmer Wyatt;  Johnny Bumbalough, Defendants-Appellees.
No. 88-5670.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1989.

Before KRUPANSKY and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff brought a civil rights action under 42 U.S.C. Sec. 1983 against three officials of the Southeast Tennessee State Regional Correctional Facility.  Plaintiff claimed the named defendants, in an effort to punish plaintiff, attempted to electrocute him while he was engaged in a prison work assignment.  The district court found the action barred by the doctrine of res judicata and this appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we find ample support in the record for the district court's decision.  Plaintiff, with the aid of counsel, was given a chance to litigate these claims in an earlier case before a jury.  That the jury found against plaintiff in the earlier action does not now give him grounds for a second, substantially identical lawsuit.   Anchor Motor Freight v. International Bhd. of Teamsters, 700 F.2d 1067, 1070 (6th Cir.), cert. denied, 464 U.S. 819 (1983).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.